RENDERED: APRIL 2, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                   NO. 2019-CA-0857-MR


GARY HAVEN COCHRAN                                                    APPELLANT



                 APPEAL FROM LAWRENCE CIRCUIT COURT
v.               HONORABLE JOHN DAVID PRESTON, JUDGE
            ACTION NOS. 17-CR-00032, 17-CR-00048, AND 17-CR-00081



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                        OPINION
                                VACATING AND REMANDING

                                      ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Appellant Gary Cochran challenges the revocation of his

probation for failure to comply with the dictates of KRS1 439.3106. Because we

agree that the findings in this case fail to comport with the requirements of the




1
    Kentucky Revised Statute.
statute and due process, we vacate the judgment of the Lawrence Circuit Court and

remand for additional proceedings.

               Pursuant to a January 2018 guilty plea to one count of theft by

unlawful taking and being a first-degree persistent felony offender, Cochran was

sentenced to ten years’ incarceration, probated for a period of five years. In April

2019, the Commonwealth moved to revoke Cochran’s probation2 stemming from

his March 2019 conviction for first-degree possession of a controlled substance,

first-degree fleeing or evading police, operating a vehicle under the influence of

alcohol/drugs, failure to maintain insurance, no/expired registration plates, and

being a first-degree persistent felony offender, for which he was sentenced to 20

years’ incarceration.3 The evidence upon which that conviction was based

included the testimony of Lawrence County Deputy Mark Wheeler who testified

that he had engaged in patrols in response to residents’ complaints regarding

Cochran; that he was aware of outstanding warrants for Cochran’s arrest; that he

observed Cochran’s vehicle travelling at approximately 75 to 80 miles per hour on

Highway 645 near the Martin County line; and that after he initiated a pursuit of

Cochran, he sped up and changed lanes without signaling. Deputy Wheeler stated



2
 The original revocation motion was based upon supervision and other violations which for
some reason had not been included in the record. Thus, the revocation hearing focused solely on
Cochran’s March 2019 conviction.
3
    Lawrence County Case Number 18-CR-00174.

                                              -2-
that he followed Cochran into Martin County with his emergency lights engaged at

which point Cochran turned into a service station parking lot where several people

were moving about. Cochran then exited the parking lot and Deputy Wheeler

observed the vehicle proceed down Highway 1884, weaving from side to side,

occasionally dropping off the side of the road and veering into the lanes of

oncoming traffic. After Cochran finally stopped his vehicle, he admitted to Deputy

Wheeler that he had used methamphetamine and that he was still feeling the effects

of the substance. Deputy Wheeler stated that upon approaching Cochran’s vehicle

he could see a loaded syringe and several baggies containing a crystalline

substance which Cochran admitted were methamphetamine. He also admitted that

he had intended to inject the contents of the syringe but was unable to because of

Deputy Wheeler’s pursuit.

              At the April 26, 2019 hearing conducted on its revocation motion, the

Commonwealth asked the trial court to take judicial notice of Cochran’s recent

conviction.4 Cochran’s counsel responded: “I believe that’s correct, your Honor.

Under the terms and conditions of the original probation agreement, any new

convictions would, of course, violate that—the terms and conditions.” Stating that

it would take judicial notice of the trial, the presentence investigation report, and



4
  The circuit judge presiding on the revocation motion was the same judge who presided over the
trial which was the subject of the revocation proceeding.

                                              -3-
Cochran’s criminal record, the trial court issued findings on the record that there

was no substitute for incarceration and that Cochran was a risk to the community.

A subsequent written order entered the same date provided:

                      This matter having come before the Court upon the
               motion of the Commonwealth and the Court having
               heard arguments of counsel, reviewed the record before
               it, and being otherwise fully and sufficiently advised
               hereby FINDS that the violations of the Defendant
               constitutes a significant risk to prior victims and/or the
               community at large and the Defendant cannot be
               appropriately managed in the community.

                      Based upon these FINDINGS, the Court ORDERS
               that the probation of the Defendant is hereby REVOKED
               and he/she shall be remanded to the Department of
               Corrections for further placement.

This appeal followed.

               Subsequent to the filing of the briefs in this appeal, the Supreme Court

of Kentucky issued an October 2020 opinion reversing and remanding for a new

trial the conviction upon which the revocation of Cochran’s probation was based.5

That reversal was predicated solely upon structural error stemming from the trial

court’s failure to conduct a hearing in compliance with the baseline requirements set

out in Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541, 45 L. Ed. 2d 562

(1975). Our review of this appeal therefore focuses not only upon the arguments




5
    2019-SC-0263-T and 2019-SC-0349-MR.

                                           -4-
presented but also the effect, if any, of the reversal of the judgment which formed

the basis for the revocation of Cochran’s probation.

             We start by citing the language of KRS 439.3106(1), which provides as

follows:

             Supervised individuals shall be subject to:

             (a) Violation revocation proceedings and possible
             incarceration for failure to comply with the conditions of
             supervision when such failure constitutes a significant
             risk to prior victims of the supervised individual or the
             community at large, and cannot be appropriately
             managed in the community; or

             (b) Sanctions other than revocation and incarceration as
             appropriate to the severity of the violation behavior, the
             risk of future criminal behavior by the offender, and the
             need for, and availability of, interventions which may
             assist the offender to remain compliant and crime-free in
             the community.

In Commonwealth v. Andrews, the Supreme Court of Kentucky interpreted

compliance with these statutory mandates as “conditions precedent” to the

revocation of a probationer’s sentence:

             More specifically, KRS 439.3106(1) requires as
             conditions precedent to revocation that the probationer’s
             failure to comply with the terms of probation constitutes
             “a significant risk to [his] prior victims . . . or the
             community at large,” and that the probationer “cannot be
             appropriately managed in the community. . . . Indeed,
             the plain language of the statute lends itself to only one
             conclusion—both the trial court and the Department of
             Corrections’ officers must assess a probationer’s conduct


                                          -5-
             in light of KRS 439.3106 and proceed in accordance with
             the statute.

448 S.W.3d 773, 777 (Ky. 2014). The Supreme Court further explained that

             [b]y requiring trial courts to determine that a probationer
             is a danger to prior victims or the community at large and
             that he/she cannot be appropriately managed in the
             community before revoking probation, the legislature
             furthers the objectives of the graduated sanctions schema
             to ensure that probationers are not being incarcerated for
             minor probation violations.
Id. at 779 (footnote omitted).

             Thus, the Supreme Court concluded that in applying KRS

439.3106(1), a trial court can “conclude with some certainty that the imposition of

some other accountability measure would be fruitless, as the probationer both

poses a risk and is not manageable in the community.” Id. at 779-80. Therefore

before probation can be revoked, the trial court is required “to consider whether a

probationer’s failure to abide by a condition of supervision constitutes a significant

risk to prior victims or the community at large, and whether the probationer cannot

be managed in the community . . . .” Id at 780.

             The critical question thus becomes what constitutes a finding in

compliance with the statute. Andrews makes clear that in reviewing the sufficiency

of a finding’s compliance with KRS 439.3106(1), appellate courts may look to a

combination of both written and oral findings concerning the factors set out in

KRS 439.3106(1). However, the Supreme Court subsequently cautioned that a

                                         -6-
different rule might obtain where the appellate court is faced with “general

conclusory reasons” or “a record from which we were ‘unable to determine the

basis of the [trial] court’s decision to revoke probation’” Commonwealth v.

Alleman, 306 S.W.3d 484, 487 (Ky. 2010) (quoting United States v. Barth, 899
F.2d 199, 202 (2d Cir. 1990), and United States v. Smith, 767 F.2d 521, 524 (8th

Cir. 1985)). Our task in this case is to determine whether the trial court’s oral

findings and written order enable us to determine the basis for its decision to

revoke.

             Unlike the situation in Alleman in which the trial court heard evidence

at the revocation hearing that Alleman had absconded from probation supervision

and, in turn, made specific findings based upon evidence indicating that he had

indeed violated the terms of his probation, the record in Cochran’s case does not

enable this Court to conduct a thorough review. The recording of the probation

revocation hearing in this matter consists almost solely of the Commonwealth’s

request that the court take judicial notice of Cochran’s recent criminal conviction

and his counsel’s acquiescence in that request. Coupled with the trial court’s mere

parroting of the statutory language without reference to specific factual findings

concerning the nature of the conduct from which it concluded that Cochran posed a

danger to prior victims and/or the general public and that he could not be




                                         -7-
adequately supervised in the community, the video recording of the revocation

“hearing” provides little, if anything, of substance to assist in our review.

             It is also important to reiterate, however, the Supreme Court’s

emphasis in Andrews that the trial court’s traditional discretion over probation

revocation is in no way weakened by the application of the mandatory language of

KRS 439.3106. To the contrary, Andrews holds that the statute merely “reflects a

new emphasis in imposing and managing probation, it does not upend the trial

court’s discretion in matters of probation revocation, provided that discretion is

exercised consistent with statutory criteria.” Andrews, 448 S.W.3d at 780.

             This brings us to the impact of the trial court having taken judicial

notice of a conviction which has now been reversed for a new trial. The decision

of the Supreme Court of Kentucky in Barker v. Commonwealth, 379 S.W.3d 116,

122 (Ky. 2012), offers guidance.:

                   Consequently, we hold that Tiryung [v.
             Commonwealth, 717 S.W.2d 503, 504 (Ky. App. 1986),]
             remains good law. An individual’s probation may be
             revoked any time before the expiration of the
             probationary period when the trial court is satisfied by a
             preponderance of the evidence presented in a revocation
             hearing that the probationer violated a condition of
             probation. Although new charges may form the basis
             for revocation proceedings, a conviction on those
             charges is not necessary in order to revoke probation.
Id. at 123 (emphasis added). A logical extension of the holding in Barker is that

despite the reversal of a conviction supporting revocation of probation, a trial court

                                          -8-
could nevertheless conclude, based on evidence adduced at a revocation hearing,

that there is sufficient proof of violation of the terms of probation to support a

revocation decision. In other words, Barker makes clear that a conviction is not

essential to a decision to revoke.

             The problem here is that there was no proof of Cochran’s conduct at

the revocation hearing, merely a request that the trial court take judicial notice of

Cochran’s conviction. This Court made clear in Tiryung, that “the due process

which must be afforded to one about to lose his status as a probationer or parolee

need not come with the ‘full panoply of rights accorded to one not yet convicted

. . . .’” 717 S.W.2d at 504 (citations omitted.) Further, Tiryung noted that this

Court had previously upheld a probation revocation based on statements obtained

from an appellant who had not been given Miranda warnings, and, in addition,

cited precedent for the proposition that hearsay could be properly admitted in these

“informal type of hearings.” Id. (citation omitted). Nevertheless, even minimal due

process requires that “a written statement is made by the fact finder(s) as to the

evidence relied on” and the reasons for the revocation. Murphy v. Commonwealth,

551 S.W.2d 838, 840 (Ky. App. 1977). Thus, we are convinced that the absence of

specific findings concerning the evidence supporting probation revocation simply

does not comport with minimum due process standards nor the express mandates

of KRS 439.3106 as explained in Andrews, supra.


                                          -9-
             Finally, we are not persuaded by Cochran’s argument that he was not

afforded a decision by a neutral and detached factfinder. Citing Baumgardner v.

Commonwealth, 687 S.W.2d 560 (Ky. App. 1985), Cochran insists that he was

deprived of the due process requirements set out in Morrissey v. Brewer, 408 U.S.
471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778,

93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973), because the same trial judge presided over

both the revocation proceeding and his trial for the conviction used to revoke. In

determining that Baumgardner had been denied procedural due process “under the

laws of this Commonwealth as stated in Murphy, [supra]” this Court held:

             [T]he appellant was denied due process because the
             probation hearing was not held before a neutral and
             detached hearing body. Judge Meade presided over both
             cases, and he immediately responded to the acquittal by
             issuing the order for the revocation hearing. It would
             appear from the transcript that this hearing was a mere
             formality.
687 S.W.2d at 561. In our view, the facts underpinning the decision in

Baumgardner are distinguishable from those at work in Cochran’s case.

             Unlike the situation in Baumgardner, it was the Commonwealth

which moved to revoke Cochran’s probation, not the trial judge, and its motion

was based upon his conviction on several charges. Further, nothing in our review

of the video record disclosed any bias or prejudice on the part of the trial judge, nor

does Cochran claim bias or point to evidence thereof. In addition, we cannot


                                         -10-
conclude that Baumgardner imposes a per se rule that the same trial judge cannot

preside over both a trial and a revocation proceeding involving the same defendant.

In fact, the Baumgardner Court’s reliance on the opinion in Murphy dispels such a

contention. In explaining that the procedure set out in Morrisey did not apply to

Murphy’s situation, this Court instructed:

             Since the appellant was tried by the circuit court, we
             do not believe that the Morrissey decision requires a
             preliminary hearing as well as a revocation hearing.
             The Supreme Court was speaking in the terms of a
             procedure before an independent administrative officer
             (not a parole officer nor necessarily a judicial officer) to
             determine if there is probable cause or reasonable ground
             to believe that an act has been committed constituting
             violation of conditions of probation, while the second
             hearing must lead to a final evaluation of any contested
             relevant facts and consideration of whether the facts as
             determined warrant revocation. We do not believe the
             foregoing procedure would apply where a court of
             competent jurisdiction, such as the Mason Circuit
             Court, conducted the appropriate inquiry.
551 S.W.2d at 840 (emphasis added). Again, Cochran does not argue, and nothing

in our review of the record suggests, that the trial judge in this case acted as

anything other than a neutral and detached factfinder. Accordingly, we cannot

conclude that Cochran was deprived of due process when the same judge presided

over both proceedings.

             In sum, although the order of the trial court recites the requisite

statutory findings for revoking Cochran’s probation, the record does not contain


                                          -11-
any oral or written statement of the evidence relied on by the trial court in reaching

the ultimate conclusions that he posed a risk to the community and that he could

not be successfully managed in the community. Our Supreme Court’s decision in

Alleman unequivocally presupposes the entry of oral or written findings

concerning the evidence supporting the findings required by KRS 439.3106:

             The trial court, in turn, made findings that the evidence
             of Appellee absconding from probation supervision
             indicated that he had violated the terms of his probation.
             This finding matches with the condition of probation that
             Appellee “[r]eport to the probation officer as directed and
             comply with all written rules, regulations or stipulations
             imposed by him and the Department of Corrections,
             Division of Probation and Parole.” Thus, the recording
             of the probation revocation hearing in this matter
             provides an adequate record of the reasons for
             revocation and the evidence in support thereof.
             Further, the reasons given by the trial court to support the
             revocation order provide sufficient grounds to revoke
             Appellee’s probation. Since Appellee was fully notified
             of the court’s findings, and the basis of the revocation
             at the hearing, the due process requirement, as
             expressed in Morrissey, was satisfied.
306 S.W.3d at 488 (emphases added).

             Accordingly, we vacate the trial court’s order revoking Cochran’s

probation and remand this case for a new revocation hearing and the entry of an

order delineating appropriate findings as to the evidence which supports its

ultimate conclusion regarding revocation.




                                         -12-
          ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Brandon Neil Jewell       Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          M. Brandon Roberts
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -13-